     Case 2:17-cv-01604-WBS-DB Document 51 Filed 01/06/21 Page 1 of 3


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10
                                  ----oo0oo----
11

12   XUAN THI PHAN, an individual,           No. 2:16-cv-2328 WBS DB
13
                   Plaintiff,
14
          v.
15                                           ORDER RELATING CASES
     JETBLUE AIRWAYS CORPORATION, a
16   Delaware corporation,
17                 Defendant.
18

19

20   MICHELLE HILL, an individual,           No. 2:17-cv-1604 WBS DB
     and ARIEL EPSTEIN POLLACK, an
21   individual,
22                 Plaintiffs,
23        v.
24   JETBLUE AIRWAYS CORPORATION, a
     Delaware corporation,
25
                   Defendant.
26
27

28
                                         1
     Case 2:17-cv-01604-WBS-DB Document 51 Filed 01/06/21 Page 2 of 3


1    ERICKA BOHNEL, an individual,          No. 2:18-cv-81 WBS DMC
     and ROSA MARTINEZ, an
2    individual,

3                  Plaintiffs,

4         v.

5    JETBLUE AIRWAYS CORPORATION, a
     Delaware corporation,
6
                   Defendant.
7

8

9
                                  ----oo0oo----
10
                The court previously related Phan v. Jetblue Airways
11
     Corporation, 2:16-cv-2328 WBS, and Hill v. Jetblue Airways
12
     Corporation, 2:17-cv-1604 WBS, because both cases arose from
13
     injuries allegedly incurred by each plaintiff while a passenger
14
     on JetBlue Flight No. 429 on August 11, 2016 from Boston Logan
15
     International Airport to Sacramento International Airport.
16
     Similarly, the court finds that Bohnel v. Jetblue Airways
17
     Corporation, Case No. 2:18-cv-81 WBS DMC, is related within the
18
     meaning of Local Rule 123(a) to Phan and Hill because Bohnel
19
     involves injuries allegedly incurred during the same Jetblue
20
     flight.   Accordingly, the assignment of the matters to the same
21
     judge is likely to effect a substantial saving of judicial effort
22
     and is also likely to be convenient for the parties.1
23
                The parties should be aware that relating the cases
24
     under Local Rule 123 merely has the result that all actions are
25

26        1    Although the parties noted in their Joint Status Report
27   in Case No. 2:18-cv-81 WBS DMC that Bohnel and Hill were related
     cases, they did not file a separate Notice of Related Case as
28   required by Local Rule 123(b).
                                     2
     Case 2:17-cv-01604-WBS-DB Document 51 Filed 01/06/21 Page 3 of 3


1    assigned to the same judge; no consolidation of the actions is

2    effected.    Under the regular practice of this court, related

3    cases are generally assigned to the judge and magistrate judge to

4    whom the first filed action was assigned.

5                IT IS THEREFORE ORDERED that the actions denominated

6    Phan v. JetBlue Airways Corporation, No. 2:16-2328 WBS DB, Hill

7    v. JetBlue Airways Corporation, No. 2:17-1604 WBS DB, and Bohnel

8    v. Jetblue Airways Corporation, No. 2:18-cv-81 WBS DMC be, and

9    the same hereby are, deemed related.       The case denominated Bohnel

10   v. Jetblue Airways Corp., No. 2:18-cv-81 WBS DMC, shall remain

11   with the Honorable William B. Shubb, but any pending motions

12   noticed for hearing before the Honorable Dennis M. Cota must be

13   reset and noticed for hearing before the Honorable Deborah

14   Barnes.   Henceforth, the captions on documents filed in the

15   reassigned case shall be shown as Bohnel v. Jetblue Airways

16   Corporation, No. 2:18-cv-81 WBS DB.

17               IT IS FURTHER ORDERED that the Clerk of the Court make

18   an appropriate adjustment in the assignment of cases to

19   compensate for this reassignment.

20   Dated:    January 5, 2021
21

22

23

24

25

26
27

28
                                         3
